Citation Nr: 0027802	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased (compensable) disability 
rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to August 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1998, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in part denied a compensable disability 
rating for service-connected left ear hearing loss, and from 
a rating decision of June 1999, in which the RO denied 
service connection for right ear hearing loss.

A personal hearing was scheduled before a Veterans Law Judge, 
sitting in Atlanta, on September 14, 2000.  Records show that 
the veteran was notified of this date, but failed to report 
for the scheduled hearing.


REMAND

In his request for increased benefits, dated in August 1998, 
the veteran indicated, in pertinent part, that "[t]he Atlanta 
DVA Medical Center (Decatur) has my Audiology records and 
have issued me hearing aides (sic)."  Review of his claims 
folder does not demonstrate that any such records were sought 
by the RO in its consideration of the veteran's claims.  
Records of treatment may be relevant with regard to his claim 
for service connection for right ear hearing loss, which in 
turn is intertwined with his claim for a compensable 
disability rating for his service-connected left ear hearing 
loss.  Due process concerns require that VA obtain these 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

This claim is accordingly REMANDED for the following actions:

1.  The RO should request that the 
Decatur, Georgia, VA Medical Center 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded the veteran for hearing 
impairment.

2.  Upon receipt of any and all such 
records, the RO should review the 
veteran's claim for service connection 
for right ear hearing loss.  If service 
connection is granted for that 
disability, the RO should also review his 
claim for a compensable disability rating 
for his service-connected hearing 
impairment, which would now be 
characterized as bilateral in nature.  If 
further audiological examination is 
required in order to assess the current 
severity of hearing loss, it should be 
accomplished.

3.  If the RO's decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to obtain additional evidence 
in accordance with due process considerations.  No inferences 
as to the ultimate disposition of the veteran's claims, to 
include whether either claim is well grounded under 
38 U.S.C.A. § 5107(a) (West 1991), should be made at this 
time.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



